EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
      Authorization for this examiner’s amendment was given in a telephone interview with Mark Kresloff on 4/22/2022.
      This application has been amended as follows:
* Claim 16 has been replaced with
-- (Currently Amended) A processing apparatus configured to operate a wireless device in a wireless communication system, wherein the processing apparatus comprises:
a processor configured to perform operations comprising:
establishing a radio resource control (RRC) connection with a network;
receiving, from the network, a configuration for a network scheduled sidelink resource allocation;
transmitting, to the network, sidelink user equipment (UE) information;
receiving, from the network, information for a first resource pool, from a plurality of first resource pools, for a first transmission mode and a second resource pool, from a plurality of second resource pools, for a second transmission mode;
performing, to the network, sidelink buffer status reporting (BSR);
receiving, from the network, downlink control information (DCI) including a sidelink grant;
receiving, from the network, information for a monitoring channel busy ratio (CBR) threshold and an entering CBR threshold;
performing a sidelink transmission in the first transmission mode using a third resource pool among the plurality of first resource pools;
measuring a CBR of the third resource pool;
monitoring the plurality of second resource pools based on the CBR of the third resource pool being higher than the monitoring CBR threshold; and
performing a sidelink transmission in the first transmission mode using the third resource pool and a fourth resource pool among the plurality of second resource pools based on the entering CBR threshold and at least one of the CBR of the third resource pool or a CBR of the fourth resource pool.--
      
REASONS FOR ALLOWANCE 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is in response to an amendment/response filed 4/27/2022.
Claim(s) 6 has/have been cancelled.
No claims(s) has/have been added. 
Claims(s) 1-5 and 7-16 is/are currently pending.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Response to Arguments
Applicant’s arguments, see page 7, filed 4/14/2022, with respect to the objection of claim 6 have been fully considered and are persuasive.  The objection been withdrawn.
Applicant’s arguments, see page 7, filed 4/14/2022, with respect to the rejection of claims 2 and 6 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejection been withdrawn.


Allowable Subject Matter
Claim(s) 1-5 and 7-16 is/are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
A close reference, Lin et al. WO 2019095805 (cited in Non-Final Rejection dated 1/18/2022, citations are from English translation), teaches a plurality of carriers where all of the resource pools for a current carrier is determined as congested based on CBR (see p. 4, bottom of page).
A close reference, Thomas et al. US 20200196279 (cited in Non-Final Rejection dated 1/18/2022), teaches assignment of an “exceptional pool of resource” is a zone is congested (see para 0113).
A close reference, Kang et al. US 20200229145 (cited in Non-Final Rejection dated 1/18/2022), teaches managing broadcast and unicast pools separately when a congestion ratio exceeds a threshold (see para. 0109).
A close reference, Min et al. US 20200288432 (cited in Non-Final Rejection dated 1/18/2022), teaches shared resource pools with a plurality of modes (see para. 0080).
A close reference, Li et al. US 20190313279 (cited in Non-Final Rejection dated 1/18/2022), teaches a plurality of resource pools, where other non-congested resource pools are used when a resource pool is congested (see para. 0258).
A close reference, Zhang et al. US 20200314803 (cited in Non-Final Rejection dated 1/18/2022), teaches a plurality of resource pools which can be overlapped (see para. 0144).
A close reference, Tseng et al. US 20200145867 (cited in Non-Final Rejection dated 1/18/2022), teaches a channel busy ratio associated with a threshold and an entering condition (see Table 2).
A close reference, Hoang et al. US 20210314796 (cited in Non-Final Rejection dated 1/18/2022), teaches a plurality of zones associated with a plurality of pools and associated congestion (see para. 0224).
A close reference, 3GPP, “3rd Generation Partnership Project; Technical Specification Group Radio Access Network; Evolved Universal Terrestrial Radio Access (E-UTRA); Radio Resource Control (RRC); Protocol Specification (Release 15), January 2018, 3GPP TS 36.331 V15.0.1 (cited in Non-Final Rejection dated 1/18/2022), teaches a plurality of sidelink resource pools and an entering condition (see pp.235, 172).
A close reference, Hassan et al. US 20220060929, teaches duplicate resource pools when CBR/CR values higher than a threshold (see para. 0109).
A close reference, Freda et al. US 20220061055, teaches measuring mode 2 pool and using mode 1 when the CBR/CR is above a threshold (see para. 0140).
Examiner notes that the cited limitations are novel over the prior art in view of the entirety of the claim, not just the limitations presented alone. 
As per claim(s) 1-5, 7-14, the cited prior art either alone or in combination fails to teach the combined features of:

performing a sidelink transmission in the first transmission mode using a third resource pool among the plurality of first resource pools;
 measuring a CBR for the third resource pool;
monitoring the plurality of second resource pools based on the CBR of the third resource pool being higher than the monitoring CBR threshold; and
performing a sidelink transmission in the first transmission mode using the third resource pool and a fourth resource pool among the plurality of second resource pools based on the entering CBR threshold and at least one of the CBR of the third resource pool or a CBR of the fourth resource pool.

As per claim(s) 15, the cited prior art either alone or in combination fails to teach the combined features of:

performing a sidelink transmission in the first transmission mode using a third resource pool among the first plurality of resource pools;
measuring a CBR of the third resource pool;
monitoring the plurality of second resource pool based on the CBR of the third resource pool being higher than the monitoring CBR threshold; and
performing sidelink transmission in the first transmission mode using the third resource pool and a fourth resource pool among the second resource pools based on the entering CBR threshold and at least one of the CBR of the third resource pool and/or or a CBR of the fourth resource pool.


As per claim(s) 16, the cited prior art either alone or in combination fails to teach the combined features of:

performing a sidelink transmission in the first transmission mode using a third resource pool among the plurality of first resource pools;
measuring a CBR of the third resource pool;
monitoring the plurality of second resource pools based on the CBR of the third resource pool being higher than the monitoring CBR threshold; and
performing a sidelink transmission in the first transmission mode using the third resource pool and a fourth resource pool among the plurality of second resource pools based on the entering CBR threshold and at least one of the CBR of the third resource pool or a CBR of the fourth resource pool.

Conclusion
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL K PHILLIPS whose telephone number is (571)272-1037. The examiner can normally be reached M-F 8am-10am, 1pm-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL K PHILLIPS/Examiner, Art Unit 2464